
	

115 S1496 IS: ANCSA Corporation Reinstatement Act of 2017
U.S. Senate
2017-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1496
		IN THE SENATE OF THE UNITED STATES
		
			June 29, 2017
			Ms. Murkowski (for herself and Mr. Sullivan) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To amend the definition of Village Corporation in the Alaska Native Claims Settlement Act, and for
			 other purposes.
	
	
		1.Short title
 This Act may be cited as the ANCSA Corporation Reinstatement Act of 2017.
 2.Reinstatement of dissolved Village or Group CorporationsSection 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602) is amended by striking subsection (j) and inserting the following:
			
 (j)Village CorporationThe term Village Corporation— (1)means an Alaska Native Village Corporation organized under the laws of the State of Alaska as a business for profit or nonprofit corporation to hold, invest, manage, or distribute lands, property, funds, and other rights and assets for and on behalf of a Native village in accordance with the terms of this Act; and
 (2)shall include any successor corporation of a Village Corporation involuntarily dissolved under the laws of the State of Alaska if—
 (A)the successor has received all or substantially all of the assets of the original Village Corporation;
 (B)the shareholders of the successor are comprised of all shareholders of record or heirs of such shareholders at the time of such involuntary dissolution; and
 (C)the successor corporation is organized under the laws of the State of Alaska;.  